Name: 87/286/EEC: Council Decision of 26 May 1987 on the application between the Community and Switzerland of the provisions laid down in Sections II and III of the Agreement on the International Carriage of Passengers by Road by means of Occasional Coach and Bus Services (ASOR)
 Type: Decision
 Subject Matter: land transport;  European construction;  Europe;  organisation of transport
 Date Published: 1987-06-03

 3.6.1987 EN Official Journal of the European Communities L 143/32 COUNCIL DECISION of 26 May 1987 on the application between the Community and Switzerland of the provisions laid down in Sections II and III of the Agreement on the International Carriage of Passengers by Road by means of Occasional Coach and Bus Services (ASOR) (87/286/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Agreement on the International Carriage of Passengers by Road by means of Occasional Coach and Bus Services (ASOR) was approved on behalf of the European Economic Community by Decision 82/505/EEC (4); whereas the ASOR entered into force on 1 December 1983 between the European Economic Community, Finland, Norway, Sweden and Turkey; whereas the ASOR entered into force on 1 June 1986 for Austria; Whereas the ASOR did not enter into force in the case of Switzerland until 1 January 1987; whereas it follows from Article 18 (4) that the provisions of Sections II and III of the ASOR should apply to Switzerland from 1 August 1987; Whereas Switzerland has requested the agreement of the other contracting parties to bring this date forward to 1 April 1987, in view of the practical and economic disadvantages which would result from applying Sections II and III of the ASOR to Switzerland in the very middle of the tourist season; Whereas it is appropriate for practical, economic and political reasons to apply the ASOR from 1 June 1987, HAS DECIDED AS FOLLOWS: Sole Article The European Economic Community accepts that the provisions laid down in Sections II and III of the Agreement on the International Carriage of Passengers by Road by means of Occasional Coach and Bus Services (ASOR) shall apply between the Community and Switzerland from 1 June 1987. Done at Brussels, 26 May 1987. For the Council The President L. TINDEMANS (1) OJ No C 113, 28. 4. 1987, p. 3. (2) Opinion delivered on 15 May 1987 (not yet published in the Official Journal). (3) Opinion delivered on 14 May 1987 (not yet published in the Official Journal). (4) OJ No L 230, 5. 8. 1982, p. 38.